Citation Nr: 0005287	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional right eye disability as a 
result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.  In a September 
1999 decision, the Board remanded the claim to the RO for 
further development.  That development was completed and the 
claim has been returned to the Board.


FINDINGS OF FACT

1.  Prior to VA phacoemulsification of a cataract of the 
veteran's right eye in October 1992, the chronic open angle 
glaucoma was controlled with medication.

2.  Following the October 1992 VA surgery, the intraocular 
pressure in the right eye became markedly higher than in the 
left eye and could not be controlled by medications; the 
medical evidence establishes that decreased right eye visual 
acuity was due to exacerbation of chronic open angle glaucoma 
due to retained lens material following the October 1992 VA 
surgical procedure.  


CONCLUSION OF LAW

The veteran is entitled to compensation under 38 U.S.C.A. 
§ 1151 for aggravation of glaucoma following an October 1992 
VA surgical procedure.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, where a veteran sustains a disease or injury 
or aggravation of an existing disease or injury due to VA 
training, hospitalization, medical treatment, surgical 
treatment, or examination, and such injury or aggravation 
results in additional disability to or the death of the 
veteran, disability or dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999).  Compensation under 38 
U.S.C.A. § 1151, however, is not payable when an additional 
disability results from the natural progression of an 
underlying disability.  38 C.F.R. § 3.358(b)(2) (1998); Brown 
v. Gardner, 115 S.Ct. 552, 556 n.3 (1994) (Gardner).

For claims filed under 38 U.S.C.A. § 1151 prior to October 1, 
1997, a claimant is not required to show fault or negligence 
in medical treatment.  See Gardner, 115 S.Ct. 552 (1994); but 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) (amended to 
require showing of negligence or fault for recovery for 
claims filed under 38 U.S.C.A. § 1151 on or after October 1, 
1997).  Although the veteran need not show that additional 
disability resulted from fault or negligence in treatment, 
the veteran must still establish that the claimed additional 
disability is present and did, in fact, result from VA 
treatment. 38 C.F.R. § 3.358(c)(1)-(c)(2) (1998).

In this case, the evidence reflects that the veteran 
underwent phacoemulsification of a right eye cataract at a VA 
facility in October 1992.  The preoperative records reflect 
that the veteran had a history of chronic open angle 
glaucoma.  The veteran's preoperative ophthalmologic 
examination disclosed visual acuity, uncorrected, of 20/80 in 
the right eye and 20/70 in the left eye.  That examination 
also noted that the veteran had chronic open angle glaucoma 
(COAG) which was controlled with medications.

In December 1992, the veteran's right eye intraocular 
pressure was found to be increased, and the veteran 
complained blurring of vision.  He was admitted for 
management of the increased intraocular pressure in the right 
eye.  The admission diagnosis was status post 
phacoemulsification with retained nuclear material and 
increased intraocular pressure (IOP).  Although the veteran's 
right eye IOP decreased during the VA hospitalization, in 
early January 1993, the right eye IOP had again risen to 42, 
compared to 16 in the left eye.  The veteran was admitted, 
and underwent a second right eye surgery, pars plana 
vitrectomy (PPV), performed to remove retained nuclear 
debris.  Further treatment, involving three surgical stages, 
was initiated.

The veteran was readmitted in March 1993 for further right 
eye procedures.  The preoperative evaluation in early March 
1993 stated that the veteran had persistent increase in right 
eye IOP and extensive optic nerve cupping and well as 
decreased visual acuity secondary to phacoemulsification.  
Visual acuity was 20/100 and IOP was 21.  The assessment in 
early March noted that the veteran's preexisting glaucoma was 
exacerbated by retained lens material, with only partial 
success following PPV, in that control of IOP was 
"marginal/inadequate" on maximal medications.  The veteran 
was advised that more aggressive treatment was required, 
although there was risk of end-stage glaucoma and loss of 
vision.  

Following a final right eye surgical treatment, in mid-March 
1993, the clinical records reflect an assessment that the 
secondary glaucoma was though to be "doing well" after 
completion of the planned treatment. 

On VA examination conducted in August 1996, the veteran's 
right eye uncorrected near and distance vision was 20/400, 
corrected to 20/40 for near vision, and to 20/150 for far 
vision.  His left eye uncorrected, was 20/70 for near vision 
and 20/40 for distance vision; corrected left eye vision was 
20/40 for near vision and 20/30 for distance vision.  The 
examiner concluded that the veteran had end-stage glaucoma in 
the right eye and advanced glaucoma in the left.  The 
examiner noted the veteran's assertion that right eye 
cataract extraction "made his glaucoma worse."  The 
examiner opined that the etiology of the veteran's right eye 
disorder was "difficult to determine" but he believed that 
the veteran's eye surgery went fine, but that the veteran's 
glaucoma progressed despite best efforts.  

The evidence of record reflects that the veteran's right eye 
intraocular pressure was controlled with medication at the 
time of a right phacoemulsification in October 1992.  
Following that procedure, IOP in the right eye could not be 
adequately controlled.  The treating VA physicians determined 
that retained lens material had exacerbated the veteran's 
glaucoma, and further surgical procedures were required.  

The evidence establishes that the veteran received all 
surgical care for a right eye cataract, as well as post-
operative care for complications of that procedure, from VA.  
Prior to the October 1992 VA surgical procedure, the 
veteran's right eye and left eye uncorrected visual acuity 
was essentially equivalent; recent examination discloses 
significant changes in the right eye vision, both uncorrected 
and corrected, without significant change in the left eye 
vision.  The veteran now has end-stage glaucoma in his right 
eye.  The evidence contradicts a finding that end-stage 
glaucoma was present prior to the 1992 VA treatment.  

The examiner who conducted the August 1996 VA examination 
opined that the veteran's current right eye vision impairment 
represented natural progression of pre-existing glaucoma, and 
was not related to VA cataract removal.  However, that 
examiner did not comment on the veteran's post-operative 
course following the 1992 right eye cataract removal.  The 
examiner who conducted the 1996 examination did not reference 
review of the clinical records of the veteran's treating 
medical providers at that time, and did not comment on their 
conclusions.  

The clinical notes of the providers who treated the veteran 
following the 1992 VA right eye procedure establish that 
those physicians attributed exacerbation of the veteran's 
right eye glaucoma to the VA surgical procedure.  Of record 
are opinions of several VA physicians indicating that the 
veteran incurred exacerbation of glaucoma in the right eye 
following a 1992 VA surgical procedure on the right eye.  As 
the 1996 opinion does not appear to reflect review of the 
relevant VA clinical records, the Board finds that 1996 
opinion of less persuasive weight than the prior clinical 
records.  The preponderance of the evidence establishes that 
the veteran incurred aggravation of pre-existing right eye 
glaucoma following VA surgical treatment.  Additionally, 
although there is no evidence establishing VA fault or 
negligence as to that procedure, the Board notes that there 
is no opinion of record that such result was a necessary 
outcome of the right eye surgery, 

As the veteran filed his claim prior to October 1997, he is 
not required to establish fault or negligence in VA care in 
October 1992 to establish entitlement to compensation under 
38 U.S.C.A. § 1151.  The preponderance of the clinical 
evidence establishes that the veteran incurred an 
"additional disability," as shown by diagnoses of 
exacerbation of glaucoma, and establishes that the disability 
caused by that exacerbation is currently present.  The Board 
therefore finds that the veteran is entitled to compensation 
for aggravation of glaucoma under the statutory provisions in 
effect at the time he filed his claim. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
aggravation of glaucoma is granted.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

